Citation Nr: 1516606	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease, post-surgical aortocoronary bypass status, atypical chest pain.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for arthritis of the right ankle.

7.  Entitlement to service connection for arthritis of the left ankle.

8.  Entitlement to service connection for arthritis of the back.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, to include as secondary to arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

During the April 2014 Board hearing, the Veteran raised the additional issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

The issues of entitlement to service connection for arthritis of the back and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss as defined by VA regulation. 

2.  The evidence does not demonstrate any diagnosed sleep apnea. 

3.  Hypertension did not begin in service, has not been continuous since service and there is no probative evidence of a medical nexus between hypertension and active service.

4.  Coronary artery disease; post surgical aortocoronary bypass status, atypical chest pain did not begin in service, has not been continuous since service and there is no probative evidence of a medical nexus between coronary artery disease and active service.

5.  Diabetes did not begin in service, has not been continuous since service and there is no probative evidence of a medical nexus between diabetes and active service.

6.  Tinnitus did not begin in service, has not been continuous since service and there is no probative evidence of a medical nexus between tinnitus and active service.

7.  A current right ankle disability did not begin in service and there is no probative evidence of a medical nexus between a current right ankle disability and active service.

8.  A current left ankle disability did not begin in service and there is no probative evidence of a medical nexus between a current left ankle disability and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letters dated November 2010 and January 2011.  Taken together, these letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran as to how VA assigns disability ratings and effective dates.  As such, there was no prejudice to the Veteran and no defect with respect to VCAA notice.  See Mayfield, 444 F.3d 1328.  

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  No other relevant records have been identified.  The Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the evidence that the Veteran's claimed disabilities are related to his military service is based upon conclusionary generalized lay statements of the Veteran, which are unsupported.  Accordingly, the Board finds that referral for VA medical examination examination is not warranted.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2014 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis, hypertension, coronary artery disease, hearing loss, tinnitus, and diabetes mellitus are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, hypertension, coronary artery disease, hearing loss, tinnitus, and diabetes mellitus become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

Bilateral hearing loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 (2014). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he incurred bilateral hearing loss as a result of illness including ear aches in service.  During the Board hearing, the Veteran reported that an ear infection led to his hearing loss.  He did not report any military noise exposure.  VA and private treatment records reflect that Veteran has had a diagnosis of hearing loss and indicate that he has had hearing loss since 1966.

However, the current competent medical evidence of record reflects that the Veteran does not have a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The VA audiometric evaluation in July 2011 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

In comparing the July 2011 audiometric results to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 for VA compensation purposes.  According to the July 2011 evaluation, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies, or 26 decibels or greater for at least three of the frequencies in any one ear.  There are no subsequent medical records that demonstrate a hearing loss disability as defined by 38 C.F.R. § 3.385 since the Veteran filed his claim in 2010.

While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current hearing loss disability as defined by 38 C.F.R. § 3.385 at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim). 

A review of the record fails to show a current diagnosis of bilateral hearing loss.  The Board is cognizant of the Veteran's appellate assertions.  The Board acknowledges the Veteran's belief that he has a current hearing loss disability and notes that he is capable of reporting his personal observations concerning his diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson without medical training, the Veteran is not qualified to determine whether he has sufficient hearing impairment to qualify as a disability for VA compensation purposes and to etiologically relate his claimed diminished hearing to service or any event of service.  Thus, the Veteran's own implied assertions that he has a hearing loss disability which was incurred in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  The Veteran has not submitted any medical evidence to support his contentions or which establishes that, since the Veteran filed his claim in 2010, he has a current hearing loss disability as defined by 38 C.F.R. § 3.385.

For the reasons stated above, the Board finds that the Veteran does not have bilateral hearing loss as defined by VA regulation.  Since there is no evidence of a current hearing disability as defined by VA, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

Sleep apnea

The Veteran contends that he has sleep apnea which was incurred in service.  For the reasons set forth below, service connection for sleep apnea is not warranted in this case.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  

The Veteran has repeatedly stated that he has sleep apnea as a result of his service.  While the Veteran is competent to report lay-observable symptoms, the Veteran is not competent to diagnose himself with sleep apnea as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

Looking at the medical evidence of record, it does not show that the Veteran has ever been diagnosed with sleep apnea.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with sleep apnea at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  VA treatment reports reflect no findings of sleep apnea at this time.

To the extent that the Veteran complains of any trouble breathing while sleeping, a symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  As the medical evidence of record is silent for any other current diagnoses concerning sleep apnea, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  

Hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability 

The Veteran contends that he has hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability which were incurred in service.  During the April 2014 Board hearing, the Veteran testified that his current disabilities are a result of illness during his active duty.  He has consistently stated that the snowing and sleeting conditions caused him to have sore throat and ear infection during his service.  

For the reasons set forth below, service connection for hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability is not warranted in this case.  As the analysis for hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability is similar, the claims will be analyzed together.

VA treatment records show current diagnoses including hypertension, coronary artery disease, diabetes mellitus, and arthritis and bilateral exostoses in both ankles.  The Board further notes that the Veteran is competent to diagnose tinnitus (ringing of the ears) on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, given the Veteran's assertions that he currently experiences tinnitus, the Board finds that there is a current diagnosis of tinnitus.

A review of the Veteran's service treatment records reveals that he was admitted to the U. S. Army Hospital, Fort Jackson, South Carolina on January 27,1966 for administrative processing only.  At that time he gave history of first experiencing pain and noticing something growing in his right knee five years prior.  Since that time, it was reported that the mass continued to enlarge and that he had experienced pain and weakness on standing or running.  Upon examination, there was a 10 by 15 centimeter mass located in the posterior medial area of the right distal femur.  There was full range of motion of the right knee with no apparent weakness.  At that time the Medical Board recommended that the Veteran be separated from service for a condition existing prior to service. 

At the time of the Veteran's January 1966 Medical Board examination, normal findings were reported for the heart, vascular system and feet.  Systolic blood pressure was 100 and diastolic blood pressure was 60.  Urinalysis was negative for sugar.  The examiner indicated that the remaining of history and systems review was essentially negative, except for the complaints regarding his mass, pain, and weakness involving his right leg above the knee.  Service treatment records are negative for any other complaints, diagnoses, or treatment to include any sore throat or ear infections.  The Veteran signed a statement dated February 15, 1966 indicating that there had been no change in his medical condition since the January 1966 medical examination. 

Here, the Veteran did not serve 90 days or more, and therefore, service connection cannot be granted on a presumptive basis for his claimed disabilities.

Next, the Board acknowledges that, because hypertension, coronary artery disease, diabetes, tinnitus, and arthritis are each considered a "chronic" disability, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims.  As arthritis, tinnitus, hypertension, and diabetes were not noted in service, and as a notation of such condition is a prerequisite for the application of chronicity and continuity of symptomatology, service connection on the theory of chronicity and continuity of symptomatology does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the evidence of record does not support a finding of continuity of symptomatology.  

Specifically, a 1971 private treatment report reflects that the Veteran denied any chronic ailments.  At that time, his heart and lungs were reported to be clear, blood pressure was 122/ 80, and urine exam showed sugar to be zero.  At that time the Veteran complained of having the flu.  VA regulations define hypertension as diastolic blood pressure of predominantly 90 mm or greater or systolic blood pressure of predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  

There is no evidence of treatment for hypertension, coronary artery disease, diabetes, tinnitus, or arthritis of the right or left ankle, in the years immediately following service.  According to the Veteran's 2010 VA treatment reports, the Veteran's hypertension was diagnosed 15 years prior, diabetes was diagnosed in 2007, and coronary artery disease was diagnosed in 2009.  VA treatment records indicate diagnosis of arthritis of the ankles beginning in 1999.

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

Of note is the fact that the Veteran did not raise a claim of service connection for hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability until 2010, over 40 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner, given that the Veteran filed claims for other disabilities.  For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

Even if the Board presumes that the Veteran's statements regarding any continuity of his symptoms are credible, he is not competent to opine as to the etiology of his symptoms or to the onset and etiology of his hypertension, coronary artery disease, diabetes, or arthritis.  In this case, the pathology of these symptoms cannot be readily observed by laypersons and involves complex medical questions requiring specialized skill which the Veteran, as a layperson, does not possess.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (indicating that untrained laypersons are not competent to answer complex medical questions).  

Accordingly, as there is no competent and credible showing of continuity of symptomatology, service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is unwarranted.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  There is no probative evidence contemporaneous with service or since service from any other source that establishes that the Veteran's current hypertension, coronary artery disease, diabetes, tinnitus, or right and left ankle disabilities were either present in service, or are related to an injury, disease, or event of service origin.  Although post service VA medical records dated from 1999 show ongoing complaints and diagnoses related to the diabetes, coronary artery disease, hypertension, and arthritis, there is no competent and credible evidence that either claim disability is caused by or related to service.  

The Board finds that the weight of the evidence, both lay and medical, is against the claim of service connection for hypertension, coronary artery disease, diabetes, tinnitus, and a right or left ankle disability.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to symptoms of pain and ringing in the ears, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board has also considered the Veteran's statements asserting a nexus between the claimed disabilities and his period of service, to include as a result of exposure to cold temperatures and extreme weather conditions including snow and ice. 

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported illness in service and of symptoms ever since active service, if that is what he is indeed claiming, while competent, is not credible.  It is not disputed that the Veteran was seen in a hospital during service; however, there were no complaints or notations of treatment for sore throat, ear aches, or the claimed disabilities during service.  Furthermore, the Veteran's medical board examination is negative for the claimed disabilities and subsequently the Veteran denied having any additional change in his medical condition prior to separation. 

Moreover, treatment records obtained in conjunction with the Veteran's claim do not reveal complaints or treatment for hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability until decades after service.  The Board may consider the multi-year gap between the Veteran's service and the first objective medical findings of hypertension, coronary artery disease, diabetes, arthritis of the ankles, and tinnitus following service as a factor in determining whether service connection is warranted and finds that it weighs against the Veteran's contention that his problems originated in service and that he had those symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In this case, there is also no evidence that the Veteran is medically qualified to render an opinion as to the etiology of any current hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability . Here, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is also no competent medical evidence of record relating the Veteran's hypertension, coronary artery disease, diabetes, tinnitus, a right ankle disability, and a left ankle disability to his period of service. 

In sum, the preponderance of the evidence weighs against a finding that any current hypertension, coronary artery disease, diabetes, tinnitus, and right or left ankle arthritis developed in service or is related to any in-service event, illness, or injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for coronary artery disease is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a left ankle disability is denied.  


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, records from Federal agencies such as the Social Security Administration (SSA). 38 C.F.R. § 3.159(c)(2).  According to the April 2014 hearing transcript, the Veteran indicated he was receiving SSA benefits due to a back disability.  Thus, remand is required to obtain SSA records.

During the April 2014 Board hearing, the Veteran also testified that his psychiatric disorders were related to his back because his pain makes him angry.  The claim for service connection for an acquired psychiatric disorder is inextricably intertwined with claim for service connection for arthritis of the back.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, the AOJ should also provide VCAA notice regarding secondary service connection.  The Veteran also testified that he had sought VA treatment for anxiety and depression which he believes is related to his back condition.  Any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide VCAA notice regarding secondary service connection for the issues in appellate status.

2.  Obtain and associate with the record all updated VA treatment records of the Veteran.  

3.  Obtain and associate with the record SSA records for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

4.  After completing the above, and any other development as deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


